MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                           FILED
this Memorandum Decision shall not be                                     Apr 30 2019, 9:26 am

regarded as precedent or cited before any                                        CLERK
                                                                           Indiana Supreme Court
court except for the purpose of establishing                                  Court of Appeals
                                                                                and Tax Court
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
Matthew J. McGovern                                       Curtis T. Hill, Jr.
Anderson, Indiana                                         Attorney General of Indiana
                                                          Robert J. Henke
                                                          Deputy Attorney General
                                                          Indianapolis, Indiana



                                            IN THE
    COURT OF APPEALS OF INDIANA

In Re: The Termination of the                             April 30, 2019
Parent-Child Relationship of                              Court of Appeals Case No.
K.T. (Minor Child);                                       18A-JT-2228
M.T. (Mother),                                            Appeal from the Floyd Circuit
                                                          Court
Appellant-Respondent,
                                                          The Honorable J. Terrence Cody,
        v.                                                Judge
                                                          Trial Court Cause No.
The Indiana Department of                                 22C01-1712-JT-918
Child Services,
Appellee-Petitioner.



Pyle, Judge.



Court of Appeals of Indiana | Memorandum Decision 18A-JT-2228 | April 30, 2019                     Page 1 of 6
                                        Statement of the Case
[1]   M.T. (“Mother”) appeals the termination of the parent-child relationship with

      her daughter, K.T. (“K.T”). Mother specifically argues that the trial court’s

      findings of fact are insufficient to satisfy the statutory mandate found in

      INDIANA CODE § 31-35-2-8(c). Concluding that the trial court’s findings of fact

      are deficient, we remand to the trial court for proper findings that support the

      judgment terminating Mother’s parental rights.


[2]   We remand.


                                                      Issue
              Whether the trial court’s findings of fact are insufficient to satisfy
              the statutory mandate found in INDIANA CODE § 31-35-2-8(c).


                                                      Facts
[3]   K.T. was born in December 2006. In September 2015, Mother and DCS

      entered into an informal adjustment because of Mother’s drug use and her

      “educational neglect” of K.T. (Ex. Vol. at 8). Mother continued to test positive

      for methamphetamine, and, in March 2016, DCS filed a petition alleging that

      K.T. was a Child in Need of Services (“CHINS”). The trial court adjudicated

      K.T. to be a CHINS in June 2016. K.T. continued to live with Mother during

      the proceedings. However, Mother continued to use methamphetamine, and

      DSC filed for an emergency custody order in late June 2016. The trial court

      authorized DCS to remove K.T. from Mother’s home, and K.T. was placed in

      the home of a family friend.

      Court of Appeals of Indiana | Memorandum Decision 18A-JT-2228 | April 30, 2019   Page 2 of 6
[4]   In July 2016, the trial court held a dispositional hearing and ordered Mother to:

      (1) complete certain services; (2) keep all appointments; (3) obtain stable

      housing; (4) abstain from the use of illegal substances; (5) complete a substance

      abuse assessment and follow all recommendations; (6) submit to random drug

      screens; and (7) attend all scheduled visits with K.T. One year later, in

      September 2017, DCS filed a petition to terminate Mother’ parental rights. The

      trial court held an evidentiary hearing in July 2018 and issued a one-page

      termination order in August 2018. The findings and conclusions in that order

      are as follows:


              It was established by clear and convincing evidence that the
              allegations of the petition are true in that:
                       The child had been removed from her parent(s) for at least
                       six (6) months under a disposition of decree of the Floyd
                       Court, dates . . . in cause number . . . .
                       There is a reasonable probability that the conditions that
                       resulted in the child’s removal or the reasons for the
                       placement outside the parent’s home will not be remedied
                       in that: Mother has not been compliant with the services
                       to address the reasons for removal and has continued to
                       use drugs. The alleged father’s whereabouts are unknow
                       and he has not participated in any visitation or services.
                       Termination is in the child’s best interests of the child in
                       that: Mother has not participated in services to enhance
                       her ability to fulfill her parental obligations has
                       displayed unpredictable behavior. The alleged father
                       has not had any contact with DCS or the child
                       throughout the life of the CHINS case.

                       The Department of Child Services has a satisfactory plan
                       for the care and treatment of the child, which is: adoption.

      Court of Appeals of Indiana | Memorandum Decision 18A-JT-2228 | April 30, 2019   Page 3 of 6
      (App. Vol. 2 at 65-66). Mother now appeals the termination.


                                                            Decision
[5]   Mother argues that the trial court’s findings of fact are insufficient to satisfy the

      statutory mandate found in INDIANA CODE § 31-35-2-8(c). We agree.


[6]   In recognition of the seriousness with which we regard parental termination

      cases, Indiana has adopted a clear and convincing evidence standard of proof

      and a clearly erroneous standard of review. In re Involuntary Termination of

      Parent-Child Relationship of N.G., 61 N.E.3d 1263, 1264-65 (Ind. Ct. App. 2016).

      Our review for clear error requires us to determine first whether the evidence

      supports the trial court’s findings and then whether the findings support the

      judgment. Id. at 1265. This means that the trial court’s findings of fact, which

      are required by INDIANA CODE § 31-35-2-8(c),1 and its conclusions thereon are

      crucial to our review. Id. Accordingly, where the findings and conclusions are

      sparse or improperly stated and do not adequately address each of the

      requirements of the termination statute,2 we cannot conduct an adequate




      1
        INDIANA CODE § 31-35-2-8 provides that the “court shall enter findings of fact that support the entry of the
      conclusions” terminating a parent-child relationship. (Emphasis added).
      2
[1]      Before an involuntary termination of parental rights may occur, DCS is required to allege and prove, among
      other things:
               (B) that one (1) of the following is true:
                         (i) There is a reasonable probability that the conditions that resulted in the child’s
                         removal or the reasons for placement outside the home of the parents will not be
                         remedied.
                         (ii) There is a reasonable probability that the continuation of the parent-child
                         relationship poses a threat to the well- being of the child.

      Court of Appeals of Indiana | Memorandum Decision 18A-JT-2228 | April 30, 2019                              Page 4 of 6
      review. Id. In addition, we are “not at liberty to scour the record to find

      evidence to support the judgment[.]” Id.


[7]   Here, the trial court’s findings and conclusions comprise less than one page.

      (App. Vol. 2 at 65-66). With respect to the requirements for termination set

      forth in IND. CODE § 31-35-2-4(b)(2), the trial court concluded that there was a

      reasonable probability that the conditions that resulted in the child’s removal or

      the reasons for placement outside the parent’s home would not be remedied

      because Mother had not been compliant with the services to address the reasons

      for the removal and had continued to use drugs. However, the trial court has

      failed to set forth facts detailing Mother’s failure to comply with the court-

      ordered services and her continued use of drugs. The trial court also concluded

      that termination was in K.T.’s best interests because “Mother had not

      participated in services and had displayed unpredictable behavior.” (App. Vol.

      2 at 55). However, the trial court has not set forth facts detailing Mother’s

      failure to participate in services or her display of unpredictable behavior.


[8]   These findings are “so sparse that we cannot discern whether [the trial court]

      based its termination order on proper statutory considerations.” N.G., 61




                         (iii) The child has, on two (2) separate occasions, been adjudicated a child in need
                         of services;
               (C) that termination is in the best interests of the child; and
               (D) that there is a satisfactory plan for the care and treatment of the child.
      IND. CODE § 31-35-2-4(b)(2).



      Court of Appeals of Indiana | Memorandum Decision 18A-JT-2228 | April 30, 2019                            Page 5 of 6
N.E.3d at 1266. Because we are not at liberty to scour the record to find

      evidence to support the judgment, we remand with instructions for the trial

      court to enter proper findings of fact and conclusions thereon to support the

      termination of Mother’s parental rights.


[9]   Remanded.


      Najam, J., and Altice, J., concur.




      Court of Appeals of Indiana | Memorandum Decision 18A-JT-2228 | April 30, 2019   Page 6 of 6